


Exhibit 10.4

 

MAUI LAND & PINEAPPLE COMPANY, INC.

2006 EQUITY AND INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE

 

Maui Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”),
pursuant to the provisions of its 2006 Equity and Incentive Award Plan (the
“Plan”), hereby grants to the holder listed below (“Holder”), the number of
shares of the Company’s common stock, no par value (“Stock”), set forth below
(the “Shares”).  This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Agreement”) and the Plan,
each of which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Restricted Stock Award Grant Notice (the “Grant Notice”).  Shares that are
released from Forfeiture Restrictions in accordance with Sections 3.2 and 3.3 of
the Restricted Stock Agreement are referred to in this Grant Notice as “Released
Shares.”

 

Holder:

John P. Durkin

 

 

Grant Date:

April 15, 2009

 

 

Total Number of Restricted Shares:

15,000

 

 

Performance Vesting Criteria:

Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Agreement, up to 3,000 Shares shall vest and become Released
Shares following each of the fiscal years ending December 31, 2009, 2010, 2011,
2012 and 2013 (the “Performance Period”); provided, that the performance
criteria for the applicable fiscal year is achieved, as determined in the sole
and complete discretion of the Committee. Specific performance criteria for each
fiscal year shall be established by the Committee prior to the end of the first
quarter of fiscal year 2010, 2011, 2012, and 2013, as applicable. Specific
performance criteria for fiscal year 2009 shall be established by the Committee
as soon as practicable.

Any Shares that do not become Released Shares after fiscal year 2009 and any
other Shares that do not become Released Shares at such time as such Shares are
eligible to become Released Shares as a result of not achieving specified
performance criteria shall be carried forward and become eligible for vesting in
the subsequent year of the Performance Period subject to achievement of
performance criteria adopted by the Committee with respect to such Shares that
have been carried forward.

Notwithstanding the foregoing, subject to the Restricted Stock Agreement, in no
event, shall any Shares vest and become Released Shares following Holder’s
Termination of Employment.

Notwithstanding the foregoing, all Shares shall become Released Shares and shall
vest immediately upon a Change in Control as defined in Section 1.6 of the Plan.

 

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice. 
Holder has reviewed the Restricted Stock

 

A-1

--------------------------------------------------------------------------------


 

Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Agreement and the Plan.  Holder hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under or relating to the Plan, this Grant Notice or the Restricted Stock
Agreement.

 

MAUI LAND & PINEAPPLE COMPANY, INC.:

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

By:

/S/ WARREN H. HARUKI

 

By:

/S/ JOHN P. DURKIN

Print Name:

Warren H. Haruki

 

Print Name:

John P. Durkin

Title:

Executive Chairman

 

 

 

Address:

P.O. Box 187

 

Address:

 

 

Kahului, Maui, Hawaii 96733

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

May 4, 2009

 

 

 

 

Attachments:            The following Exhibits listed below have been previously
distributed to the Holder. Additional copies are available upon request from the
Holder.

Restricted Stock Award Agreement (Exhibit A)

Form of Internal Revenue Code Section 83(b) Election and Instructions
(Exhibit B)

·  Election under Internal Revenue Code Section 83(b) (Attachment 1 to
Exhibit B)

·  Sample Cover Letter to Internal Revenue Service (Attachment 2 to Exhibit B)

Maui Land & Pineapple Company, Inc. 2006 Equity and Incentive Award Plan
(Exhibit C)

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Maui
Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”), has
granted to Holder the number of shares of the Company’s common stock, no par
value (“Stock”), set forth in the Grant Notice (the “Shares”), upon the terms
and conditions set forth in the Company’s 2006 Equity and Incentive Award Plan
(the “Plan”), the Grant Notice and this Agreement.

ARTICLE I

GENERAL

 

1.1                                 DEFINED TERMS.  CAPITALIZED TERMS NOT
SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANINGS SPECIFIED IN THE GRANT
NOTICE OR, IF NOT DEFINED THEREIN, THE PLAN.

 

1.2                                 INCORPORATION OF TERMS OF PLAN.  THE SHARES
ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN WHICH ARE INCORPORATED
HEREIN BY REFERENCE.

ARTICLE II

GRANT OF RESTRICTED STOCK

 

2.1                                 GRANT OF RESTRICTED STOCK.  IN CONSIDERATION
OF HOLDER’S PAST AND/OR CONTINUED SERVICE TO THE COMPANY OR ITS SUBSIDIARIES AND
FOR OTHER GOOD AND VALUABLE CONSIDERATION, EFFECTIVE AS OF THE GRANT DATE SET
FORTH IN THE GRANT NOTICE (THE “GRANT DATE”), THE COMPANY HEREBY AGREES TO ISSUE
TO HOLDER THE SHARES, UPON THE TERMS AND CONDITIONS SET FORTH IN THE PLAN, THE
GRANT NOTICE AND THIS AGREEMENT.

 

2.2                                 ISSUANCE OF SHARES.  THE ISSUANCE OF THE
SHARES UNDER THIS AGREEMENT SHALL OCCUR AT THE PRINCIPAL OFFICE OF THE COMPANY
SIMULTANEOUSLY WITH THE EXECUTION OF THE GRANT NOTICE BY THE PARTIES OR ON SUCH
OTHER DATE AS THE COMPANY AND HOLDER SHALL AGREE (THE “ISSUANCE DATE”).  SUBJECT
TO THE PROVISIONS OF ARTICLE IV, THE COMPANY SHALL ISSUE THE SHARES (WHICH SHALL
BE ISSUED IN HOLDER’S NAME) ON THE ISSUANCE DATE.

 

2.3                                 CONDITIONS TO ISSUANCE OF STOCK
CERTIFICATES.  THE SHARES, OR ANY PORTION THEREOF, MAY BE EITHER PREVIOUSLY
AUTHORIZED BUT UNISSUED SHARES OR ISSUED SHARES WHICH HAVE THEN BEEN REACQUIRED
BY THE COMPANY.  SUCH SHARES SHALL BE FULLY PAID AND NONASSESSABLE.  THE COMPANY
SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY SHARES PRIOR TO FULFILLMENT OF ALL
OF THE FOLLOWING CONDITIONS:

 

(a)                            The admission of such Shares to listing on all
stock exchanges on which the Stock is then listed;

 

(b)                           The completion of any registration or other
qualification of such Shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Board shall, in its absolute discretion,
deem necessary or advisable;

 

A-3

--------------------------------------------------------------------------------


 

(c)                            The obtaining of any approval or other clearance
from any state or federal governmental agency which the Board shall, in its
absolute discretion, determine to be necessary or advisable;

 

(d)                           The lapse of such reasonable period of time
following the Issuance Date as the Board may from time to time establish for
reasons of administrative convenience; and

 

(e)                            The receipt by the Company of full payment for
all amounts (if any) which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon issuance of such
Shares.

 

2.4                                 RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, UPON DELIVERY OF THE SHARES TO THE ESCROW AGENT PURSUANT TO
ARTICLE IV, HOLDER SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO
SAID SHARES, SUBJECT TO THE RESTRICTIONS HEREIN, INCLUDING THE RIGHT TO VOTE THE
SHARES AND TO RECEIVE ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH
RESPECT TO THE SHARES; PROVIDED, HOWEVER, THAT ANY AND ALL EXTRAORDINARY CASH
DIVIDENDS PAID ON SUCH SHARES AND ANY AND ALL SHARES OF STOCK, CAPITAL STOCK OR
OTHER SECURITIES OR PROPERTY RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT
TO THE SHARES AS A RESULT OF ANY STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK
SPLIT, RECAPITALIZATION, COMBINATION, RECLASSIFICATION, OR SIMILAR CHANGE IN THE
CAPITAL STRUCTURE OF THE COMPANY SHALL ALSO BE SUBJECT TO THE FORFEITURE
RESTRICTION (AS DEFINED IN SECTION 3.1) AND THE RESTRICTIONS ON TRANSFER IN
SECTION 3.4 UNTIL SUCH RESTRICTIONS ON THE UNDERLYING SHARES LAPSE OR ARE
REMOVED PURSUANT TO THIS AGREEMENT (OR, IF SUCH SHARES ARE NO LONGER
OUTSTANDING, UNTIL SUCH TIME AS SUCH SHARES WOULD HAVE BEEN RELEASED FROM THE
FORFEITURE RESTRICTION PURSUANT TO THIS AGREEMENT).  IN ADDITION, IN THE EVENT
OF ANY MERGER, CONSOLIDATION, SHARE EXCHANGE OR REORGANIZATION AFFECTING THE
SHARES, INCLUDING, WITHOUT LIMITATION, A CHANGE IN CONTROL, THEN ANY NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (INCLUDING MONEY PAID
OTHER THAN AS A REGULAR CASH DIVIDEND) THAT IS BY REASON OF ANY SUCH TRANSACTION
RECEIVED WITH RESPECT TO, IN EXCHANGE FOR OR IN SUBSTITUTION OF THE SHARES SHALL
ALSO BE SUBJECT TO THE FORFEITURE RESTRICTION (AS DEFINED IN SECTION 3.1) AND
THE RESTRICTIONS ON TRANSFER IN SECTION 3.4 UNTIL SUCH RESTRICTIONS ON THE
UNDERLYING SHARES LAPSE OR ARE REMOVED PURSUANT TO THIS AGREEMENT (OR, IF SUCH
SHARES ARE NO LONGER OUTSTANDING, UNTIL SUCH TIME AS SUCH SHARES WOULD HAVE BEEN
RELEASED FROM THE FORFEITURE RESTRICTION PURSUANT TO THIS AGREEMENT).  ANY SUCH
ASSETS OR OTHER SECURITIES RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT TO,
IN EXCHANGE FOR OR IN SUBSTITUTION OF ANY UNRELEASED SHARES (AS DEFINED IN
SECTION 3.3) SHALL BE IMMEDIATELY DELIVERED TO THE COMPANY TO BE HELD IN ESCROW
PURSUANT TO SECTION 4.1.

 

ARTICLE III

RESTRICTIONS ON SHARES

 

3.1                                 FORFEITURE RESTRICTION.  SUBJECT TO THE
PROVISIONS OF SECTION 3.2, IF HOLDER HAS A TERMINATION OF EMPLOYMENT FOR ANY OR
NO REASON, ALL OF THE UNRELEASED SHARES (AS DEFINED IN SECTION 3.3) SHALL BE
FORFEITED IMMEDIATELY AND AUTOMATICALLY TRANSFERRED TO THE COMPANY WITHOUT
FURTHER ACTION BY THE COMPANY (THE “FORFEITURE RESTRICTION”); PROVIDED, HOWEVER,
THAT FOR THIS PURPOSE, (I) ANY TERMINATION OF HOLDER’S EMPLOYMENT BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES THAT OCCURS ON OR AFTER THE PERFORMANCE PERIOD, BUT
NOT LATER THAN THE DATE THE ANNOUNCEMENT DATE, SHALL BE DEEMED TO HAVE OCCURRED
ON THE FIRST BUSINESS DAY AFTER THE ANNOUNCEMENT DATE, AND (II) ANY OTHER
TERMINATION OF HOLDER’S EMPLOYMENT BY REASON OF DEATH OR PERMANENT AND TOTAL
DISABILITY THAT OCCURS ON OR AFTER JULY 1 OF ANY YEAR DURING THE PERFORMANCE
PERIOD, BUT NO LATER THAN THE ANNOUNCEMENT DATE FOR THAT YEAR SHALL BE DEEMED TO
HAVE OCCURRED ON THE FIRST BUSINESS DAY AFTER SUCH ANNOUNCEMENT DATE.  FURTHER,
FOR THIS PURPOSE, HOLDER’S EMPLOYMENT SHALL NOT BE TREATED AS TERMINATED IN THE
CASE OF A TRANSFER OF EMPLOYMENT WITHIN THE COMPANY AND ITS SUBSIDIARIES OR IN
THE CASE OF SICK LEAVE AND OTHER APPROVED LEAVES OF ABSENCE.  UPON THE
OCCURRENCE OF SUCH A FORFEITURE, THE COMPANY SHALL BECOME THE LEGAL AND
BENEFICIAL OWNER OF THE SHARES

 

A-4

--------------------------------------------------------------------------------


 

BEING FORFEITED AND ALL RIGHTS AND INTERESTS THEREIN OR RELATING THERETO AND THE
COMPANY SHALL HAVE THE RIGHT TO RETAIN AND TRANSFER TO ITS OWN NAME THE NUMBER
OF SHARES BEING FORFEITED BY HOLDER.  IN THE EVENT ANY OF THE UNRELEASED SHARES
ARE FORFEITED UNDER THIS SECTION 3.1, ANY CASH, CASH EQUIVALENTS, ASSETS OR
SECURITIES RECEIVED BY OR DISTRIBUTED TO HOLDER WITH RESPECT TO, IN EXCHANGE FOR
OR IN SUBSTITUTION OF SUCH SHARES AND HELD BY THE ESCROW AGENT PURSUANT TO
SECTION 4.1 AND THE JOINT ESCROW INSTRUCTIONS SHALL BE PROMPTLY TRANSFERRED BY
THE ESCROW AGENT TO THE COMPANY.

 

3.2                                 RELEASE OF SHARES FROM FORFEITURE
RESTRICTION.  THE SHARES SHALL BE RELEASED FROM THE FORFEITURE RESTRICTION AS
INDICATED IN THE GRANT NOTICE EFFECTIVE AS OF THE DATE HOLDER RECEIVES WRITTEN
THE WRITTEN NOTICE OF RELEASE SET FORTH IN SECTION 3.5 BELOW.  ANY OF THE SHARES
RELEASED FROM THE FORFEITURE RESTRICTION SHALL THEREUPON BE RELEASED FROM THE
RESTRICTIONS ON TRANSFER UNDER SECTION 3.4.  IN THE EVENT ANY OF THE SHARES ARE
RELEASED FROM THE FORFEITURE RESTRICTION, ANY DIVIDENDS OR OTHER DISTRIBUTIONS
PAID ON SUCH SHARES AND HELD BY THE ESCROW AGENT PURSUANT TO SECTION 4.1 AND THE
JOINT ESCROW INSTRUCTIONS SHALL BE PROMPTLY PAID BY THE ESCROW AGENT TO HOLDER.

 

3.3                                 UNRELEASED SHARES.  ANY OF THE SHARES WHICH,
FROM TIME TO TIME, HAVE NOT YET BEEN RELEASED FROM THE FORFEITURE RESTRICTION
ARE REFERRED TO HEREIN AS “UNRELEASED SHARES.”

 

3.4                                 RESTRICTIONS ON TRANSFER.  UNLESS OTHERWISE
PERMITTED BY THE BOARD PURSUANT TO THE PLAN, NO UNRELEASED SHARES OR ANY
DIVIDENDS OR OTHER DISTRIBUTIONS THEREON OR ANY INTEREST OR RIGHT THEREIN OR
PART THEREOF, SHALL BE LIABLE FOR THE DEBTS, CONTRACTS OR ENGAGEMENTS OF HOLDER
OR HIS OR HER SUCCESSORS IN INTEREST OR SHALL BE SUBJECT TO SALE OR OTHER
DISPOSITION BY TRANSFER, ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE,
ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH SALE OR OTHER DISPOSITION BE
VOLUNTARY OR INVOLUNTARY OR BY OPERATION OF LAW BY JUDGMENT, LEVY, ATTACHMENT,
GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE PROCEEDINGS (INCLUDING BANKRUPTCY),
AND ANY ATTEMPTED SALE OR OTHER DISPOSITION THEREOF SHALL BE NULL AND VOID AND
OF NO EFFECT.

 

3.5                                 NOTICE OF RELEASE.  THE COMMITTEE SHALL
PROVIDE WRITTEN NOTICE TO HOLDER OF WHETHER, AND THE EXTENT TO WHICH, ANY OF THE
SHARES BECAME VESTED AND RELEASED IN ACCORDANCE WITH SECTION 3.2 ABOVE FOR EACH
CALENDAR YEAR DURING THE PERFORMANCE PERIOD.  SUCH NOTICE SHALL BE PROVIDED AS
SOON AS ADMINISTRATIVELY PRACTICABLE AFTER AUDITED FINANCIAL STATEMENTS ARE
AVAILABLE FOR SUCH CALENDAR YEAR AND THE COMMITTEE HAS CERTIFIED IN WRITING THE
EXTENT TO WHICH THE APPLICABLE PERFORMANCE GOALS SET FORTH IN THE GRANT NOTICE
WERE ACHIEVED.

 

ARTICLE IV

ESCROW OF SHARES

 

4.1                                 ESCROW OF SHARES.  TO INSURE THE
AVAILABILITY FOR DELIVERY OF HOLDER’S UNRELEASED SHARES IN THE EVENT OF
FORFEITURE OF SUCH SHARES BY HOLDER PURSUANT TO SECTION 3.1, HOLDER HEREBY
APPOINTS THE SECRETARY OF THE COMPANY, OR ANY OTHER PERSON DESIGNATED BY THE
BOARD AS ESCROW AGENT, AS HIS OR HER ATTORNEY-IN-FACT TO ASSIGN AND TRANSFER
UNTO THE COMPANY, SUCH UNRELEASED SHARES, IF ANY, FORFEITED BY HOLDER PURSUANT
TO SECTION 3.1 AND ANY DIVIDENDS OR OTHER DISTRIBUTIONS THEREON, AND SHALL, UPON
EXECUTION OF THIS AGREEMENT, DELIVER AND DEPOSIT WITH THE SECRETARY OF THE
COMPANY, OR SUCH OTHER PERSON DESIGNATED BY THE BOARD, ANY SHARE CERTIFICATES
REPRESENTING THE UNRELEASED SHARES, TOGETHER WITH THE STOCK ASSIGNMENT DULY
ENDORSED IN BLANK, ATTACHED AS EXHIBIT B TO THE GRANT NOTICE.  THE UNRELEASED
SHARES AND STOCK ASSIGNMENT SHALL BE HELD BY THE SECRETARY OF THE COMPANY, OR
SUCH OTHER PERSON DESIGNATED BY THE BOARD, IN ESCROW, PURSUANT TO THE JOINT
ESCROW INSTRUCTIONS OF THE COMPANY AND HOLDER ATTACHED AS EXHIBIT C TO THE GRANT
NOTICE, UNTIL THE UNRELEASED SHARES ARE FORFEITED BY HOLDER AS PROVIDED IN
SECTION 3.1, UNTIL SUCH UNRELEASED SHARES ARE RELEASED FROM THE FORFEITURE
RESTRICTION, OR UNTIL SUCH TIME AS THIS AGREEMENT NO LONGER IS IN EFFECT.  UPON
RELEASE OF THE UNRELEASED SHARES FROM THE FORFEITURE

 

A-5

--------------------------------------------------------------------------------


 

RESTRICTION, THE ESCROW AGENT SHALL DELIVER TO HOLDER THE CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH SHARES IN THE ESCROW AGENT’S POSSESSION BELONGING
TO HOLDER IN ACCORDANCE WITH THE TERMS OF THE JOINT ESCROW INSTRUCTIONS ATTACHED
AS EXHIBIT C TO THE GRANT NOTICE, AND THE ESCROW AGENT SHALL BE DISCHARGED OF
ALL FURTHER OBLIGATIONS HEREUNDER; PROVIDED, HOWEVER, THAT THE ESCROW AGENT
SHALL NEVERTHELESS RETAIN SUCH CERTIFICATE OR CERTIFICATES AS ESCROW AGENT IF SO
REQUIRED PURSUANT TO OTHER RESTRICTIONS IMPOSED PURSUANT TO THIS AGREEMENT.  IF
THE SHARES ARE HELD IN BOOK ENTRY FORM, THEN SUCH ENTRY WILL REFLECT THAT THE
SHARES ARE SUBJECT TO THE RESTRICTIONS OF THIS AGREEMENT.  IF ANY DIVIDENDS OR
OTHER DISTRIBUTIONS ARE PAID ON THE UNRELEASED SHARES HELD BY THE ESCROW AGENT
PURSUANT TO THIS SECTION 4.1 AND THE JOINT ESCROW INSTRUCTIONS, SUCH DIVIDENDS
OR OTHER DISTRIBUTIONS SHALL ALSO BE SUBJECT TO THE RESTRICTIONS SET FORTH IN
THIS AGREEMENT AND HELD IN ESCROW PENDING RELEASE OF THE UNRELEASED SHARES WITH
RESPECT TO WHICH SUCH DIVIDENDS OR OTHER DISTRIBUTIONS WERE PAID FROM THE
FORFEITURE RESTRICTION.

 

4.2                                 NOTICE OF FORFEITED SHARES; TRANSFER OF
FORFEITED SHARES.  THE COMMITTEE SHALL PROVIDE WRITTEN NOTICE TO HOLDER OF
WHETHER ANY OF THE SHARES WERE PERMANENTLY FORFEITED FOR EACH CALENDAR YEAR
DURING THE PERFORMANCE PERIOD.  SUCH NOTICE SHALL BE PROVIDED AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER AUDITED FINANCIAL STATEMENTS ARE AVAILABLE
FOR SUCH CALENDAR YEAR.  HOLDER HEREBY AUTHORIZES AND DIRECTS THE SECRETARY OF
THE COMPANY, OR SUCH OTHER PERSON DESIGNATED BY THE BOARD, TO TRANSFER THE
UNRELEASED SHARES WHICH HAVE BEEN FORFEITED BY HOLDER IMMEDIATELY TO THE
COMPANY.

 

4.3                                 NO LIABILITY FOR ACTIONS IN CONNECTION WITH
ESCROW.  THE COMPANY, OR ITS DESIGNEE, SHALL NOT BE LIABLE FOR ANY ACT IT MAY DO
OR OMIT TO DO WITH RESPECT TO HOLDING THE SHARES IN ESCROW WHILE ACTING IN GOOD
FAITH AND IN THE EXERCISE OF ITS JUDGMENT.

 

ARTICLE V

OTHER PROVISIONS

 

5.1                                 ADJUSTMENT FOR STOCK SPLIT.  IN THE EVENT OF
ANY STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, RECAPITALIZATION,
COMBINATION, RECLASSIFICATION, OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE
COMPANY, THE BOARD SHALL MAKE APPROPRIATE AND EQUITABLE ADJUSTMENTS IN THE
UNRELEASED SHARES SUBJECT TO THE FORFEITURE RESTRICTION AND THE NUMBER OF
SHARES, CONSISTENT WITH ANY ADJUSTMENT UNDER SECTION 11.3 OF THE PLAN.  THE
PROVISIONS OF THIS AGREEMENT SHALL APPLY, TO THE FULL EXTENT SET FORTH HEREIN
WITH RESPECT TO THE SHARES, TO ANY AND ALL SHARES OF CAPITAL STOCK OR OTHER
SECURITIES, PROPERTY OR CASH WHICH MAY BE ISSUED IN RESPECT OF, IN EXCHANGE FOR,
OR IN SUBSTITUTION OF THE SHARES, AND SHALL BE APPROPRIATELY ADJUSTED FOR ANY
STOCK DIVIDENDS, SPLITS, REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS AND THE
LIKE OCCURRING AFTER THE DATE HEREOF.

 

5.2                                 TAXES.  HOLDER HAS REVIEWED WITH HOLDER’S
OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS
INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THE GRANT NOTICE AND THIS
AGREEMENT.  HOLDER IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS
OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  HOLDER UNDERSTANDS THAT
HOLDER (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR HOLDER’S OWN TAX LIABILITY
THAT MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  HOLDER UNDERSTANDS THAT HOLDER WILL RECOGNIZE ORDINARY
INCOME FOR FEDERAL INCOME TAX PURPOSES UNDER SECTION 83 OF THE CODE AS THE
RESTRICTIONS APPLICABLE TO THE UNRELEASED SHARES LAPSE.  IN THIS CONTEXT,
“RESTRICTION” INCLUDES THE FORFEITURE RESTRICTION.  HOLDER UNDERSTANDS THAT
HOLDER MAY ELECT TO BE TAXED FOR FEDERAL INCOME TAX PURPOSES AT THE TIME THE
SHARES ARE ISSUED RATHER THAN AS AND WHEN THE FORFEITURE RESTRICTION LAPSES BY
FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH THE INTERNAL REVENUE
SERVICE NO LATER THAN THIRTY DAYS FOLLOWING THE DATE OF PURCHASE.  A FORM OF
ELECTION UNDER SECTION 83(B) OF THE CODE IS ATTACHED TO THE GRANT NOTICE AS
EXHIBIT D.

 

A-6

--------------------------------------------------------------------------------


 

HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(B), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.

 

AS ADDITIONAL CONSIDERATION FOR HOLDER’S PAST AND/OR CONTINUED SERVICE TO THE
COMPANY OR ITS SUBSIDIARIES, IN THE EVENT THAT THE COMPANY ACHIEVES THE MAXIMUM
NOI FOR THE COMPANY’S PINEAPPLE OPERATIONS IN FISCAL YEAR 2006, AS SET FORTH AND
DEFINED IN THE RESTRICTED SHARE AGREEMENT DATED JUNE 30, 2004 (THE “2004
AGREEMENT”) BETWEEN THE COMPANY AND HOLDER, THE COMPANY SHALL PAY TO HOLDER A
CASH BONUS EQUAL TO HOLDER’S FEDERAL AND STATE INCOME AND PAYROLL TAXES DIRECTLY
RESULTING FROM THE VESTING OF SHARES UNDER THE 2004 AGREEMENT FOR THE FISCAL
YEAR 2006, GROSSED UP FOR TAXES RESULTING FROM SUCH CASH BONUS.

 

5.3                                 LIMITATIONS APPLICABLE TO SECTION 16
PERSONS.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR THIS AGREEMENT, THE
PLAN, THE SHARES AND THIS AGREEMENT SHALL BE SUBJECT TO ANY ADDITIONAL
LIMITATIONS SET FORTH IN ANY APPLICABLE EXEMPTIVE RULE UNDER SECTION 16 OF THE
EXCHANGE ACT (INCLUDING ANY AMENDMENT TO RULE 16B-3 OF THE EXCHANGE ACT) THAT
ARE REQUIREMENTS FOR THE APPLICATION OF SUCH EXEMPTIVE RULE.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL BE DEEMED AMENDED TO THE
EXTENT NECESSARY TO CONFORM TO SUCH APPLICABLE EXEMPTIVE RULE.

 

5.4                                 ADMINISTRATION.  THE BOARD SHALL HAVE THE
POWER TO INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET, AMEND OR REVOKE ANY SUCH RULES.  ALL ACTIONS TAKEN
AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE BOARD IN GOOD FAITH SHALL
BE BINDING, CONCLUSIVE AND FINAL UPON HOLDER, THE COMPANY AND ALL OTHER
INTERESTED PERSONS.  NO MEMBER OF THE BOARD SHALL BE PERSONALLY LIABLE FOR ANY
ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN, THIS AGREEMENT OR THE SHARES.

 

5.5                                 RESTRICTIVE LEGENDS AND STOP-TRANSFER
ORDERS.

 

(a)                            Any share certificate(s) evidencing the Shares
issued hereunder shall be endorsed with the following legend and any other
legend(s) that may be required by any applicable federal or state securities
laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

(b)                           Holder agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c)                            The Company shall not be required: (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

 

A-7

--------------------------------------------------------------------------------

 

5.6                                 TAX WITHHOLDING.

 

(a)                            The Company shall be entitled to require payment
of any sums required by federal, state or local tax law to be withheld with
respect to the transfer of the Shares or the lapse of the Forfeiture Restriction
with respect to the Shares, or any other taxable event related thereto.  The
Company may permit Holder to make such payment in one or more of the forms
specified below:

 

(i)                                     by cash or check made payable to the
Company;

 

(ii)                                  by the deduction of such amount from other
compensation payable to Holder;

 

(iii)                               by tendering Shares which are not subject to
the Forfeiture Restriction and which have a then current Fair Market Value not
greater than the amount necessary to satisfy the Company’s withholding
obligation based on the minimum statutory withholding rates for federal, state
and local income tax and payroll tax purposes; or

 

(iv)                              in any combination of the foregoing.

 

(b)                                 In the event Holder fails to provide timely
payment of all sums required by the Company pursuant to Section 5.6(a), the
Company shall have the right and option, but not obligation, to treat such
failure as an election by Holder to provide all or any portion of such required
payment by means of tendering Shares in accordance with Section 5.6(a)(iii).

 

5.7                                 NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE
OF THE SECRETARY OF THE COMPANY, AND ANY NOTICE TO BE GIVEN TO HOLDER SHALL BE
ADDRESSED TO HOLDER AT THE ADDRESS GIVEN BENEATH HOLDER’S SIGNATURE ON THE GRANT
NOTICE.  BY A NOTICE GIVEN PURSUANT TO THIS SECTION 5.7, EITHER PARTY MAY
HEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO THAT PARTY. 
ANY NOTICE SHALL BE DEEMED DULY GIVEN WHEN SENT VIA EMAIL OR WHEN SENT BY
CERTIFIED MAIL (RETURN RECEIPT REQUESTED) AND DEPOSITED (WITH POSTAGE PREPAID)
IN A POST OFFICE OR BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES
POSTAL SERVICE.

 

5.8                                 TITLES.  TITLES ARE PROVIDED HEREIN FOR
CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION OF THIS AGREEMENT.

 

5.9                                 GOVERNING LAW; SEVERABILITY.  THIS AGREEMENT
SHALL BE ADMINISTERED, INTERPRETED AND ENFORCED UNDER THE LAWS OF THE STATE OF
HAWAII WITHOUT REGARD TO CONFLICTS OF LAWS THEREOF.  SHOULD ANY PROVISION OF
THIS AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE,
THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN
ENFORCEABLE.

 

5.10                           CONFORMITY TO SECURITIES LAWS.  HOLDER
ACKNOWLEDGES THAT THE PLAN IS INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH
ALL PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND ANY AND ALL
REGULATIONS AND RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION
THEREUNDER, AND STATE SECURITIES LAWS AND REGULATIONS.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE PLAN SHALL BE ADMINISTERED, AND THE SHARES ARE TO BE
ISSUED, ONLY IN SUCH A MANNER AS TO CONFORM TO SUCH LAWS, RULES AND
REGULATIONS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND THIS
AGREEMENT SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH
LAWS, RULES AND REGULATIONS.

 

5.11                           AMENDMENTS.  THIS AGREEMENT MAY NOT BE MODIFIED,
AMENDED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY HOLDER AND
BY A DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 

A-8

--------------------------------------------------------------------------------


 

5.12                           SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN
ANY OF ITS RIGHTS UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE
COMPANY.  SUBJECT TO THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH, THIS
AGREEMENT SHALL BE BINDING UPON HOLDER AND HIS OR HER HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

FORM OF 83(B) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock, no par value, of Maui Land & Pineapple Company, Inc.
transferred to you.  Please consult with your personal tax advisor as to whether
an election of this nature will be in your best interests in light of your
personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you.  PLEASE NOTE:  There is no remedy for failure to file on
time.  The steps outlined below should be followed to ensure the election is
mailed and filed correctly and in a timely manner.  ALSO, PLEASE NOTE:  If you
make the Section 83(b) election, the election is irrevocable.

 

1.                                       Complete Section 83(b) election form
(attached as Attachment 1) and make four (4) copies of the signed election
form.  (Your spouse, if any, should sign the Section 83(b) election form as
well.)

 

2.                                       Prepare the cover letter to the
Internal Revenue Service (sample letter attached as Attachment 2).

 

3.                                       Send the cover letter with the
originally executed Section 83(b) election form and one (1) copy via certified
mail, return receipt requested to the Internal Revenue Service at the address of
the Internal Revenue Service where you file your personal tax returns.  We
suggest that you have the package date-stamped at the post office.  The post
office will provide you with a white certified receipt that includes a dated
postmark.  Enclose a self-addressed, stamped envelope so that the Internal
Revenue Service may return a date-stamped copy to you.  However, your postmarked
receipt is your proof of having timely filed the Section 83(b) election if you
do not receive confirmation from the Internal Revenue Service.

 

4.                                       One (1) copy must be sent to Maui
Land & Pineapple Company, Inc. for its records and one (1) copy must be attached
to your federal income tax return for the applicable calendar year.

 

5.                                       Retain the Internal Revenue Service
file stamped copy (when returned) for your records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

B-1

--------------------------------------------------------------------------------


 

ATTACHMENT 1 TO EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of common stock,
no par value, of Maui Land & Pineapple Company, Inc., a Hawaii corporation (the
“Company”).

 

1.                                       The name, address and taxpayer
identification number of the undersigned taxpayer are:

 

 

 

SSN:

 

The name, address and taxpayer identification number of the taxpayer’s spouse
are (complete if applicable):

 

 

 

SSN:

 

2.                                       Description of the property with
respect to which the election is being made:

 

      shares of common stock, no par value, of the Company.

 

3.                                       The date on which the property was
transferred was                  , 20        .

 

4.                                       The taxable year to which this election
relates is calendar year 20       .

 

5.                                       Nature of restrictions to which the
property is subject:

 

The Shares may not be transferred and are subject to forfeiture if taxpayer’s
service as a member of the Board of Directors of the Company terminates for any
reason.  The forfeiture restriction will lapse with respect to 250 Shares on the
last business day of each calendar quarter following the date of grant.

 

6.                                       The fair market value at the time of
transfer (determined without regard to any lapse restrictions, as defined in
Treasury Regulation Section 1.83-3(a)) of the Shares was       per Share.

 

7.                                       No amount was paid by the taxpayer for
the Shares.

 

8.                                       A copy of this statement has been
furnished to the Company.

 

Dated:       , 20    Taxpayer Signature

 

 

 

The undersigned spouse of Taxpayer joins in this election.  (Complete if
applicable).

 

Dated:       , 20    Spouse’s Signature

 

 

 

B-2

--------------------------------------------------------------------------------


 

ATTACHMENT 2 TO EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

 

[Date]

 

VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED

 

Internal Revenue Service

[Address where taxpayer files returns]

 

 

Re:

Election under Section 83(b) of the Internal Revenue Code of 1986

 

 

 

Taxpayer:

 

 

 

 

Taxpayer’s Social Security Number:

 

 

 

 

Taxpayer’s Spouse:

 

 

 

 

Taxpayer’s Spouse’s Social Security Number:

 

 

 

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, being made by
the taxpayer referenced above.  Please acknowledge receipt of the enclosed
materials by stamping the enclosed copy of the Election and returning it to me
in the self-addressed stamped envelope provided herewith.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Enclosures

cc:                                 Maui Land & Pineapple Company, Inc.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

MAUI LAND & PINEAPPLE COMPANY, INC.
2006 EQUITY AND INCENTIVE AWARD PLAN

 

--------------------------------------------------------------------------------
